        Case 8-21-70611-reg     Doc 46     Filed 05/03/21     Entered 05/03/21 14:18:43




SCHWARTZER & MCPHERSON LAW FIRM
2850 South Jones Blvd., Suite 1
Las Vegas, NV 89146-5308
Telephone: (702) 228-7590
Facsimile:    (702) 892-0122
Lenard E. Schwartzer, Esq.
bkfilings@s-mlaw.com
(Motion for Pro Hac Vice admission pending)

-- and --

RIVKIN RADLER LLP
926 RXR Plaza
Uniondale, New York 11556-0926
Telephone: (516) 357-3000
Facsimile: (516) 357-3333
Stuart I. Gordon, Esq.
Matthew V. Spero, Esq.
Stuart.gordon@rivkin.com
Matthew.spero@rivkin.com


Co-Counsel to Russell Nype and
Revenue Plus LLC, Judgment Creditors

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK


In re                                              Case No. 8-21-70611-REG
BARNET LOUIS LIBERMAN,                             Chapter 11
                                         Debtor. OBJECTION TO DEBTOR’S MOTION
                                                 FOR ORDER APPROVING
                                                 SETTLEMENT
                                                   Date: May 10, 2021
                                                   Time: 10:00 a.m.
         Russell Nype and Revenue Plus, LLC (collectively “Nype”), judgment creditors (the
“Judgment Creditors”), by and through their co-counsel, Schwartzer & McPherson Law Firm
and Rivkin Radler LLP, oppose the Debtor’s Motion for Order Approving Settlement, ECF No.
22 (the “Settlement Motion”), and respectfully state as follows:




                                           -1–
       Case 8-21-70611-reg            Doc 46   Filed 05/03/21    Entered 05/03/21 14:18:43




                                      SUMMARY OF OBJECTION

    1. The proposed settlement guts the bankruptcy estate of most of its remaining non-exempt
assets in exchange for possible future revenue and is, in effect, a reorganization of the Debtor’s
assets without a Plan, Disclosure Statement, voting by creditors, or any of the protections
necessary to protect creditors in a Chapter 11 reorganization.

    2. The proposed settlement also is not supported by any evidence (expert or non-expert)
concerning the value of the assets to be transferred, or any examination of the validity of the
secured debt or any of the other allegations in the Settlement Motion (and there has been no time
to investigate those allegations).

    3. There is no identification of the owners and managers of the acquiring entities or their
principals (other than that they are represented by Rosenberg & Estis, P.C., itself another
creditor) or what their relationship is to the Debtor (and there has been no time to investigate).

    4. The Acquirer is, by definition, an insider, as its wholly owned subsidiary (421 HL Fitness
LLC) is the general partner of Mountbatten Equities LP, in which the debtor is a limited partner
(and, until his resignation on March 10, 2021, was a general partner)1 and 49% owner of Hudson
Leroy LLC, in which The Liberman Group is the other 50% owner.2

    5. The creditors, the Official Committee of Unsecured Creditors (the “Committee”, which
was only appointed on April 23, 2021) and the Office of the United States Trustee have not had
the opportunity to examine Liberman at a 341 meeting, which is set for May 7, 2021. See ECF
No.10-2.

    6. This Court has not had time to hold a Case Management Conference yet, as it is set for
May 10, 2021. See ECF No. 11.

    7. This Court has not had time to consider a Motion for Appointment of a Trustee or an



1 See Settlement Motion, para. 26 on p. 8.
2 See Settlement Motion, para. 27 on p. 9.



                                               -2–
       Case 8-21-70611-reg               Doc 46        Filed 05/03/21          Entered 05/03/21 14:18:43




Examiner, which will be filed by the Judgment Creditors imminently, based upon Liberman’s
multiple fraudulent transfers.
                           FACTUAL AND PROCEDURAL BACKGROUND

    8. This bankruptcy filing is just the latest in a more-than-10-year series of ignominious
actions by the Debtor to put his assets beyond his creditors' reach. Far from a successful
businessman who was in fine shape until the onset of Covid-19, Liberman was manipulating
others and the legal system to benefit himself at the expense of his creditors for at least a decade.
A review of Schedules D, E and F of his Statement of Assets and Liabilities, ECF No. 3, shows
that a majority in number and a majority in dollar amount of his debts long-preceded the Covid-
19 pandemic. A review of the litigation listed in his Statement of Financial Affairs, ECF No. 5,
lists 18 separate lawsuits against Liberman, most of which appear to predate the Covid-19
pandemic. The obligation to Judgment Creditor Nype arose prior to 2007.

    9. Prior to 2007, Nype was owed a commission by Las Vegas Land Partners LLC
(“LVLP”), an entity owned 50/50 by Liberman and David Mitchell (“Mitchell”). On April 10,
2015, after 7 years of litigation and a trial, Nype was awarded a judgment by the Eighth Judicial
District Court of Nevada in the amount of $2,608,797.50, plus interest from December 7, 2007
against LVLP. A copy of that judgment is attached hereto as Exhibit “1”.3 On November 14,
2017, the judgment was affirmed by the Nevada Supreme Court as to the debt and reversed as to
costs. On November 1, 2018, an Amended and Final Judgment on Costs was entered. A copy of
that judgment is attached hereto as Exhibit “2”. After denuding LVLP of assets, Liberman and
his partner put it into bankruptcy.

    10. On January 17, 2020, after 4 more years of litigation and another trial, Nype, by then




3 This Court is permitted to take judicial notice of publicly-filed documents such as those filed on the dockets
of other courts. Kramer v. Time Warner, Inc., 937 F.2d 767, 774 (2d Cir.1991) (“[C]ourts routinely
take judicial notice of documents filed in other courts ... to establish the fact of such litigation and relating filings.”);
Johnson v. Levy, 812 F.Supp.2d 167, 176 (E.D.N.Y.2011) (“Judicial notice may encompass the status of other
lawsuits in other courts and the substance of papers filed in those actions.”). See also In re Barkany, 542 B.R. 699,
702 (Bankr. E.D.N.Y. 2015); In re Richmond, 534 B.R. 479, 482 (Bankr. E.D.N.Y. 2015) (“It is well established



                                                       -3–
       Case 8-21-70611-reg              Doc 46        Filed 05/03/21        Entered 05/03/21 14:18:43




joined as plaintiff by Shelley D. Krohn, the Chapter 7 bankruptcy trustee in the bankruptcy case
of LVLP (Case No. 19-1533-MKN, U.S. Bankruptcy Court, District of Nevada), was awarded a
judgment by the Eighth Judicial District Court against Liberman and his partner Mitchell in the
amount of $19,641,515.90 for civil conspiracy and fraudulent conveyance. The judgment held,
among other things, that Liberman and Mitchell had taken in excess of $15,000,000 from LVLP
and various other alter ego entities instead of paying Nype. A copy of that judgment (Amended
Findings of Fact and Conclusions of Law) is attached hereto as Exhibit “3”. On February 26,
2021, Liberman’s appeal was dismissed, making the judgment final as to him. See Order
Partially Dismissing Appeal attached hereto as Exhibit “4”.4

    11. This last judgment was granted following a multi-day trial punctuated by revelations of
fabrication, backdating, destruction and concealment of evidence5, and of Liberman’s and
Mitchell’s denuding of assets of the entities they controlled6, via the distribution of more than
$15 million to themselves7, and in which it turned out that an entire interconnected web of
entities was operated by Liberman and his partner with only two bank accounts and virtually no
ability to distinguish transactions by purpose or entity.8 This Court found that Liberman and his
partner engaged in conscious, concerted and ongoing efforts to conceal, hide, convey, keep



that federal courts have authority to take judicial notice of proceedings in other courts, where those proceedings are
relevant to the matter at issue.”).
4 A bankruptcy court is bound to give preclusive effect to a final judgment obtained in state court. Kelleran v.
Andrijevic, 825 F.2d 692, 694 (2d Cir. 1987); See 28 U.S.C. § 1738 (judicial proceedings in any State “shall have
the same full faith and credit in every court within the United States...as they have by law or usage in the courts of
such State ....”). In determining the preclusive effect of a state court judgment, a federal court must apply
the issue preclusion rules of the state where the judgment was issued. New York v. Sokol (In re Sokol), 113 F.3d 303,
306 (2d Cir. 1997); In re Gucciardo, 577 B.R. 23, 31 (Bankr. E.D.N.Y. 2017). Liberman participated in the multi-
day trial before Judge Gonzales and is bound under the doctrines of claim preclusion and issue preclusion from
contesting her findings of fact and conclusions of law.

5 See, Exhibit “3” at para. 43 and n. 8 (p. 6) (description of some fabrication); para. 60(d) (p. 8-9) (concealment
through discovery misconduct), and para. 19(c) (p. 12) (fabricating and backdating of evidence to facilitate the
destruction and/or concealment of material financial evidence).
6 Id., at para. 36-38 (p. 5) (distributions to themselves made while fully-aware of Nype’s claims caused and/or
contributed to insolvency or inability to pay debts as they became due).
7 Id., at para. 36 (p. 5) (distributed $15,148,339 to themselves).
8 Id., paras. 48-54, 56-57 (p. 7).



                                                     -4–
       Case 8-21-70611-reg            Doc 46       Filed 05/03/21        Entered 05/03/21 14:18:43




secret and/or divert millions of dollars in assets away from Nype and/or other creditors9, and that
they distributed assets to themselves with the actual intent to hinder, delay or defraud creditors,10
then attempted to conceal the assets and distributions through discovery misconduct.11 As noted
above, Liberman’s appeal was dismissed and so it is final and unappealable as to him.

    12. To obtain his initial judgment, Nype had to overcome a longtime legal strategy that
Liberman's partner described as including “efforts to delay trial and exhausting the resources and
efforts of” Nype.12 This strategy was typified by a (later-revealed) written recommendation from
then-counsel to “delay trial and aggravate Nype” by having counsel seek an order of mediation
from the “fairly lazy” judge, thus postponing trial, even if it was expected that the mediation
“likely would not result in a settlement”.13

    13. And it was at least during the time of that first action that Liberman, ultimately found to
be the alter-ego of LVLP, began to secrete his personal assets.

    14. Just one example of Liberman's unclean hands involves the New York City penthouse
apartment in which he has lived for decades, and which is not disclosed in his bankruptcy filing.
Until December 31, 2013, Liberman and his wife, Phyllis Liberman (“Phyllis”), owned in their
own personal names two condominium units that comprised the living space of Apartment 805, a
penthouse, at the Printing House Condominium. The most recent reported sale in this building
was of Unit 4M (1,395 square feet) for $3,499,000 ($2,508 per square foot) on March 21, 2021.14
During the LVLP lawsuit, on December 31, 2013, Liberman and Phyllis gratuitously transferred
that apartment to an LLC called Hudson 805 LLC. See Condominium Unit Deed attached hereto



9 Id., paras. 39-40 (p. 5).
10 Id., para. 60 (p. 8-9).
11 Id., para. 60(d) (p. 9).
12 Exhibit 15, introduced in the Second Nevada Action, identified as Document 50042, at page 50042-001, lines 20-
21.
13 Id., at page 50042-006.
14 Based on information publicly reported online by Marketproof, Inc. at 421 Hudson Street, West Village | Units |
Marketproof. (See Exhibit 14)



                                                  -5–
       Case 8-21-70611-reg            Doc 46      Filed 05/03/21        Entered 05/03/21 14:18:43




as Exhibit “5”. Then, within the past 2 years, just months before the trial of Nype’s second
lawsuit and during the pendency of multiple other lawsuits by other creditors reported in the
Statement of Financial Affairs, ECF No. 5, against Liberman individually, Liberman and Phyllis
transferred their ownership of Hudson 805 LLC to an entity called TLG Hudson LLC, formed on
May 2, 2019.15 According to its operating agreement, TLG Hudson LLC, is owned 12.5 percent
by each of Liberman and Phyllis, but 75 percent in equal shares by trusts for Liberman's 5 adult
children.16 Phyllis Liberman signed the operating agreement of TLG Hudson LLC as Trustee of
each of the children's trusts.17 This shows that during the pendency of litigation, and perhaps as
recently as two years ago, shortly before trial in Nype’s case, Liberman gratuitously moved
ownership of a substantial personal asset largely into the hands of his adult children's trusts.

    15. What he did then was even more remarkable. On December 18, 2019, less than two
weeks before the trial in the second Nype action, Liberman and his wife consolidated
approximately 11 personal, unsecured notes, dated as having been issued over the course of the
10 prior years and totaling over $2.1 million, reflecting money borrowed from Gary M.
Rosenberg (allegedly, typically by a phone call) into a single, secured note to Gary M.
Rosenberg in the amount of $2,163,744.63, granting Gary M. Rosenberg a mortgage against
Apartment 805, which, of course, at that point the Libermans did not own personally. A copy of
the 11 personal notes from Liberman are attached hereto as Exhibit “8” and a copy of the
Mortgage is attached hereto as Exhibit “9”. The mortgage was signed by each of the Libermans
as the managers of TLG Hudson LLC (the entity owned primarily by their children's trusts), as
the managing member of Hudson 805 LLC. By so doing, two weeks before trial, Liberman and
his wife Phyllis caused an entity ostensibly owned 75 percent by their adult children’s trusts – of



15 A copy of the printout from the NYS Department of State shows the formation date and is attached hereto as
Exhibit “6”.
16 A copy of the TLG Hudson Operating Agreement is attached hereto as Exhibit “7”. (Exhibit “A” to said
agreement shows managing members, while Exhibit “B” shows ownership.)
17 Id. at signature page.




                                                 -6–
       Case 8-21-70611-reg            Doc 46       Filed 05/03/21        Entered 05/03/21 14:18:43




which Phyllis purports to be the Trustee – to mortgage its asset for the purpose of converting the
Libermans' personal unsecured obligations to Gary M. Rosenberg into secured obligations of the
children’s-trust-owned LLC. By doing so, Liberman has attempted to eliminate a large portion
of the equity in Apartment 805, which he had previously fraudulently transferred, and to create a
situation where he could put Apartment 805 in the hands of what appears to be a friendly
creditor, Gary M. Rosenberg.18

    16. During the Nype litigation, Liberman testified that he transferred his personal ownership
in a wide assortment of entities into a similar largely-trust-owned entity called The Liberman
Group LLC which has the same structure: 12.5 percent to Liberman and his wife, Phyllis, 75
percent to the adult children’s trusts.

    17. Liberman clearly began planning his bankruptcy almost a year ago. The Statement of
Financial Affairs, ECF No. 5, states that he paid a $25,000 retainer to Rosen & Associates, his
bankruptcy counsel, on June 22, 2020. The Statement of Financial Affairs, sworn to by
Liberman, shows total pre-bankruptcy payments to Rosen & Associates, P.C. of $105,000. The
Disclosure of Compensation of Attorney for Debtor, ECF No. 32, certified by bankruptcy
counsel, states that Rosen & Associates received $80,000 from “Debtor ($50,000); and 305-421
LLC, on behalf of 3-4 Lender LLC, on behalf of the debtor ($30,000).” Accordingly, the
proposed Acquirer, on behalf of the Debtor’s purported Lender, has admittedly paid a portion of
Liberman’s bankruptcy counsel’s retainer in the amount of $30,000.

    18. In an effort to begin the process of unwinding these fraudulent transfers to collect his
judgment, on January 19, 2021, Nype filed, but has not yet served, an action against Liberman,
Phyllis, the children’s trusts and the Liberman adult children, to whom, based on Liberman's




18 Based on the fact that the mortgage names the mortgagee as “GARY M. ROSENBERG, an individual, having an
office at 733 Third Avenue, 14th Floor, New York, New York 10017”, and that the same address is stated in the
mortgage for the law firm of Rosenberg & Estis, it is understood that the Gary M. Rosenberg involved in these
transactions is the same Gary M. Rosenberg who is the founding member, chairman and former managing member
of the law firm of Rosenberg & Estis, P.C., which are the attorneys for 3-4 Lender LLC, another pre-petition lender,
and for 305-421, LLC, the Acquirer under the proposed settlement.



                                                   -7–
      Case 8-21-70611-reg             Doc 46       Filed 05/03/21         Entered 05/03/21 14:18:43




prior testimony, he may have transferred other assets. A copy of the Summons With Notice is
attached as Exhibit “10”.19 Liberman's bankruptcy filing stayed this action, as the fraudulent
transfer claims are property of the bankruptcy estate.

    19. Against this background, even a preliminary analysis reveals that Liberman's own actions
recently are the cause of the faux urgency that purportedly requires prompt approval of the
proposed “settlement”. Indeed, the proposed settlement is predated by and predicated upon what
appears to be many months of pre-petition transactions between the Debtor and the “white
knight” proposed-Acquirer, who is, by the terms of the papers, at least an insider and perhaps
even more so than disclosed to this Court. Those pre-petition dealings appear to have been
undertaken with an awareness that some would imperil, rather than protect, Liberman’s assets,
thus laying a basis for the purported urgency of the settlement. For example, had Liberman not,
pre-petition, conveyed his general partnership interest in the entities (i.e. his control over them),
he could have used the bankruptcy process to protect their assets from foreclosure. Therefore,
the choice to put them in harm's way, if they even are in harm's way, was Liberman’s.
Moreover, to the extent that Liberman is suggesting that there is an urgency to his motion
because he needs to protect the value of his ownership interest in the entities, that value is
protected by the automatic stay in this proceeding.



19 The Summons With Notice states:
        Nature of the Action: This is an action to avoid and recover those transfers of real and personal property by
        or on behalf of or for the benefit of Defendant Barnet Liberman (and/or his alter egos) to each and any of
        the other defendants herein, individually or collectively, as constituted fraudulent transfers, and/or were
        made in violation of the New York Debtor and Creditor Law, including, inter alia, sections 273, 273-a,
        274, 275, 276 and 276-a thereof, and to recover damages therefor, and for conspiracy to effectuate such
        fraudulent transfers and/or to otherwise hide assets from Plaintiffs. Such transfers include, inter alia,
        certain transfers made while Barnet Liberman (and/or his alter egos) were defendant(s), so-named or by
        operation of law, in an action or actions pending in the State of Nevada.
        The relief sought is the avoidance of such transactions as are shown to have been made contrary to law, the
        recovery of the property found to have been transferred contrary to law, damages in the amount of
        $24,584,617.46 plus attorneys' fees, interest, and costs, an order piercing the corporate veil and/or holding
        one or more of the Defendants liable as alter egos of Barnet Liberman and of each other, for punitive
        damages, and such other and further relief as to this Court may seem just and proper.




                                                  -8–
      Case 8-21-70611-reg        Doc 46     Filed 05/03/21      Entered 05/03/21 14:18:43




   20. Thus, either Liberman was supremely-incompetent in his recent management of the
assets that are now part of the bankruptcy estate or he has intentionally manipulated his holdings
to try to place some assets outside the boundaries of his bankruptcy estate, while at the same time
imperiling others to create false urgency in support of his proposed “settlement”.

   21. In sum, this factual and procedural history shows that Liberman has already been found
by another court to be engaged in a multi-year pattern of fraudulent conveyances and deceit in
attempting to hide his assets from collection by Nype, and that that pattern appears to be
continuing. This history should give this Court pause as to the veracity of the statements in the
Settlement Motion, the good faith of the settling parties, the fairness and equitableness of the
proposed settlement, and the need for prompt action. It also suggests that this Court should
question whether the proposed settlement is in the best interests of the estate.


                              ARGUMENT AND AUTHORITIES
   A. The Proposed “Settlement” Is An Improper Sub Rosa Plan.

   22. The proposed “Settlement” is, in effect, a sale of the Debtor’s assets in a manner that
precludes valuation of the assets, competitive bidding, and creditor input, in exchange for an
uncertain Profit Participation Agreement. Accordingly, it is an improper sub rosa plan:
               A debtor cannot enter into a transaction that “would amount to a sub rosa plan of
       reorganization” or an attempt to circumvent the chapter 11 requirements for confirmation
       of a plan of reorganization. Motorola, Inc. v. Official Comm. of Unsecured Creditors (In
       re Iridium Operating LLC), 478 F.3d 452, 466 (2d Cir. 2007) (citing Pension Benefit
       Guar. Corp. v. Braniff Airways, Inc. (In re Braniff Airways, Inc.), 700 F.2d 935, 940 (5th
       Cir. 1983)). The term “sub rosa” is not defined in the Bankruptcy Code. The Fifth Circuit
       applied it in Braniff in reversing the district court's order approving a sale of the debtors'
       assets under section 363 of the Bankruptcy Code. The circuit found that the proposed sale
       was a “plan sub rosa” because if approved, it would have dictated some of the terms of
       any future reorganization plan, restructured the rights of creditors, and required all parties
       to release all claims against the debtor, its officers, directors, and secured creditors. In re
       Braniff Airways, Inc., 700 F.2d at 939-40. Concerns about sub rosa plans are not limited
       to transactions involving section 363 asset sales. They are germane to any transaction by
       a debtor that adversely impacts on interested parties' rights to participate in the
       restructuring process. “The reason sub rosa plans are prohibited is based on a fear that a
       debtor-in-possession will enter into transactions that will, in effect, ‘short circuit the
       requirements of Chapter 11 for confirmation of a reorganization plan.’” Iridium, 478 F.3d


                                            -9–
       Case 8-21-70611-reg           Doc 46       Filed 05/03/21       Entered 05/03/21 14:18:43




        at 466 (quoting In re Braniff Airways, Inc., 700 F.2d at 940).


In re Latam Airlines Grp. S.A., 620 B.R. 722, 812–13 (Bankr. S.D.N.Y. 2020) (DIP Facility
which “short circuits” the chapter 11 plan review process under the Bankruptcy Code cannot be
approved).
   23. According to the Debtor’s schedules, Debtor’s non-exempt assets consist of the
following:
TLG Hudson LLC                             12.50% member                                $125,000.00

Liberman Group LLC20                       12.50% member                                $137,500.00

Ossining Land Holdings LLC                 100% member                                   $0.00

Hudson 805 LLC                             12.50 % member                                $0.00

Mountbatten Equities LP                     42.33% limited partner                       $65,000.00

305 2nd Avenue Associates LP               33.11% limited partner                       $110,000.00

    24. The proposed Settlement would remove from the bankruptcy estate all of Liberman’s
interests in 305 Second Avenue Associates LP and Mountbatten Equities LP. In addition, the
Settlement Motion states that the “Acquirer intends to acquire The Liberman Group’s interest in
Hudson Leroy LLC as part of the series of transactions contemplated with this restructuring.”
See footnote 2 on page 9 of the Settlement Motion. No description is given of any remaining
assets which may be owned by The Liberman Group.

    25. The effect of the proposed Settlement is that a major portion of Liberman’s assets are
being transferred, not for a sale price which could be competitively marketed, but for deferred
and unknown payments from future cashflow of allegedly-distressed properties pursuant to a


20 The Debtor’s schedules identify “Liberman Group” as an LLC. The Settlement Motion refers to “The Liberman
Group” as a “non-revocable trust which the debtor was the settlor”. This trust is not mentioned in Liberman’s
schedules or Statement of Financial Affairs. Judge Gonzales found that Liberman and Mitchell were the alter egos
of Las Vegas Land Partners LLC, Meyer Property Ltd., Zoe Property LLC, Leah Property LLC, Wink One LLC.
LiveWork LLC, LiveWork Manager LLC, Aquarius Owner LLC, LVLP Holdings LLC, LiveWorks TIC Successor
LLC, FC/LiveWork Vegas LLC and Casino Coolidge LLC. See Exhibit “3”, paragraphs 12-25. None of these
entities are mentioned in Liberman’s schedules or Statement of Financial Affairs in response to Question 27.



                                                - 10 –
      Case 8-21-70611-reg        Doc 46     Filed 05/03/21     Entered 05/03/21 14:18:43




Profit Participation Agreement with 305-421 LLC, a New York limited liability company with
unknown owners and unknown assets. The proposed Profit Participation Agreement is attached
as Exhibit “A” to the Settlement Motion. Among other things, it provides that the first cashflow
will be used to pay back loans of $4,580,000 from 305-421 LLC which were made since
September 1, 2020. Distributions to Liberman’s estate are to be made when 305-421 LLC “in its
sole discretion as general partner determines that it is appropriate to do so.” Another provision is
that the loans can be increased, amended, supplemented and/or replaced”, reducing by additional
loans the future distribution to Liberman’s estate.

   26. This Court should be aware that this proposed Settlement appears to have been prepared
and acted upon prior to the filing of this bankruptcy case. See Agreement for Assignment of
Equity Interests dated October 22, 2020, Exhibit “B” to the Settlement Motion.
   B. Lack of Evidence.

   27. The Settlement Motion is not supported by evidence. All the allegations in the
Settlement Motion are statements made by Liberman’s counsel. They are not evidence. In re
Lang, 293 B.R. 501, 513 (B.A.P. 10th Cir. 2003) (“Counsel's statements in a brief or during a
trial are not evidence.”); Wood v. Stratos Prod. Dev., LLC (In re Ahaza Sys.), 482 F.3d 1118,
1122 n. 1 (9th Cir.2007) (“[A]rguments and statements of counsel are not evidence.”); In re
Cohara, 324 B.R. 24, 28 (B.A.P. 6th Cir. 2005) (“Assertions by counsel do not constitute
probative evidence.”); In re Heflin, 464 B.R. 545, 556 (Bankr. D. Conn. 2011)
(“However, statements of counsel are not evidence (unless they constitute an admission).”).

   28. Before a court may approve a settlement, it must find that it is fair and equitable and in
the best interests of the estate. See In re Drexel Burnham Lambert Grp., Inc., 134 B.R. 493, 496
(Bankr. S.D.N.Y. 1991) (citing Protective Comm. for Indep. Stockholders of TMT Trailers Ferry,
Inc. v. Anderson, 390 U.S. 414, 424 (1968)). “In order to do so, there must be evidence to
support both findings.” In re Ditech Holding Corp., No. 19-10412 (JLG), 2019 WL 3294684, at
*6 (Bankr. S.D.N.Y. July 19, 2019); See also In re Chemtura Corp., 439 B.R. 561, 593-4 (Bankr.
S.D.N.Y. 2010); In re Pugsley, 569 B.R. 704, 707 (Bankr. N.D. Ohio 2017) (“The initial burden



                                           - 11 –
        Case 8-21-70611-reg            Doc 46      Filed 05/03/21         Entered 05/03/21 14:18:43




of proof rests with the proponent of the compromise, who must demonstrate that the settlement is
in the best interest of the estate.”); In re Y-Knot Const., Inc., 369 B.R. 405, 408 (B.A.P. 8th Cir.
2007) (“Trustee, as the party seeking the approval of the Settlement Agreement, has the burden
of showing by a preponderance of the evidence that the proposed settlement is in the best interest
of the estate.”); In re Midway Motor Sales, Inc., 407 B.R. 442 (B.A.P. 6th Cir. 2009) (“As the
proponent of the settlement agreement, the Trustee bears the burden of showing by a
preponderance of the evidence that the proposed settlement is fair and equitable for the
nonsettling parties.”); In re Soup Kitchen Int'l Inc., 506 B.R. 29, 37–38 (Bankr. E.D.N.Y. 2014)
(“The settlement proponent bears the burden ‘to persuade this court that the settlement is in the
best interests of the estate.’”).

    29. Notably, there are no appraisals of the properties being transferred and there is no
evidence of the amount of debt secured by the properties and no evidence that the debt has been
properly perfected and not subject to avoidance as a preferential or fraudulent conveyance. For
example, the Settlement Motion states: “305 Second Avenue Associates, L.P., the original
sponsor of the Rutherford Place Condominium, and parent entity of several limited liability
companies that still hold unsold condominium units.”21 But no information is given as to the
value of these condominium units. Mortgage amounts are stated in the settlement Motion in
round numbers, but no documentation or evidence is provided concerning the current amount
due.



21 The Settlement Motion further states in various paragraphs:
         i.   “Rutherford Palace LLC owns ten remaining residential units in Rutherford Place Condominium” (See
              Settlement Motion, Para. 21, p. 6)
        ii.   “Remnant 305 LLC owns three remaining residential units in Rutherford Place Condominium and has
              no debt” (See Settlement Motion, Para. 22, p. 7)
       iii.   “Super 714 LLC is the leaseholder of one unit in Rutherford Place Condominium and the owner of one
              residential unit in Rutherford Place Condominium that is leased to the building’s superintendent” (See
              Settlement Motion Para. 23, p. 7)
       iv.    “305 Commercial LLC owns various ground floor and concourse level
              commercial units in Rutherford Place Condominium.” (See Settlement Motion Para. 24, p. 7)
        v.    Mountbatten Equities LP “owns eleven commercial units located in Printing House Condominium.”
              (See Settlement Motion Para. 26, p. 8)



                                                  - 12 –
       Case 8-21-70611-reg            Doc 46      Filed 05/03/21        Entered 05/03/21 14:18:43




    30. The Settlement Motion states:
        41. The Acquirer’s principals have extensive experience in real estate
        restructuring and assets which will allow the Acquirer to negotiate with each of
        the Lenders. As part of the acquisition, the Acquirer will obtain in its negotiations
        with the Lenders a release of liability for certain of the guarantees of the
        principals as set forth in the Settlement as well as restructuring and extending the
        mortgages.
    31. Since the Settlement Motion has not disclosed the identities of the “Acquirer’s
principals”, the creditors and this Court have no ability to investigate this allegation. Nor is there
any explanation why unidentified Lenders would be willing to give up personal guarantees. No
evidence is provided. This is particularly troubling because the release of the guarantees
purports to be a major benefit of the proposed settlement.

    32. The Settlement Motion also states:
        42. If the Acquirer’s agreement with the Debtor are approved by the Court, the
        Debtor will be relieved of substantial guarantee liabilities and will be able to share
        in the improved values as the Acquirer turns around these properties and the
        economy improves. If these properties are liquidated in the current market
        (which will happen without the Acquirer’s resources and abilities) the Debtor
        will be left with only claims for his guarantees and no possible positive
        recovery.
    33. The Settlement Motion contains no evidence of the value of the properties “in the current
market” supporting this allegation. The Settlement Motion contains no evidence of the
Acquirer’s financial resources and the expertise needed to rehabilitate the properties.

    34. The Settlement Motion states: “Pursuant to the terms of a Profit Participation
Agreement to be entered into with such entity, discussed below, some of such value will be
available for the Debtor and his estate and provide the funding to underwrite distributions under
a plan of reorganization.” But no guess, estimate or other indication is given concerning the
timing and amount of any such distribution that Liberman or the bankruptcy estate will receive.22




22 The only statement concerning what Liberman and the bankruptcy estate will receive is in paragraph 39 of the
Settlement Motion, which states:



                                                 - 13 –
      Case 8-21-70611-reg            Doc 46        Filed 05/03/21         Entered 05/03/21 14:18:43




This is information which would be required in a Disclosure Statement prior to creditors voting
on a Plan of Reorganization.

   35. Since Liberman, as the movant, has the burden of proof regarding the Settlement Motion
and the grounds to grant it, the lack of evidence is grounds, by itself, for denial of the Settlement
Motion. The lack of evidence is inexcusable, as this bankruptcy filing has been planned for
months. As evidence of the pre-planning, this Court should note that Liberman’s bankruptcy
counsel, Rosen & Associates, received a retainer of $105,000 beginning with $25,000 on June
22, 2020 and $50,000 on November 30, 2020. See Statement of Financial Affairs, ECF No. 5;
and the Acquirer, 305-421 LLC, was formed by Rosenberg & Estis, P.C. on August 3, 2020. See
report from New York State attached as Exhibit “11”.
   C. Lack of Identity of Settling Parties.

   36. The Settlement Agreement identifies the “Acquirer” of Lieberman’s assets as 305-421
LLC and 421 HL Fitness LLC (a wholly owned subsidiary). However, the ownership and
management of 305-421 LLC has not been disclosed. Neither the creditors nor this Court have
had the opportunity to identify and investigate the relationship between Liberman and the
principals of the Acquirer. This is an important question as Liberman has a history of
transactions to avoid payment to Nype and the formation of multiple entities to hide assets. See
Findings made by Judge Gonzales attached as Exhibit “3”.

   37. It appears that the Acquirer may be an entity owned by one of the Debtor’s attorneys. It
was formed by the firm of Rosenberg & Estis P.C., which is listed as a creditor owed $250,000
in legal fees and $2,000,000 for a guaranty. See Statement of Assets and Liabilities, ECF No. 3.



       “The Acquirer will make no immediate payment to the estate. The consideration for the Interests is a Profit
       Participation Agreement, under which the Debtor shall receive 25% of excess net cash flow, if any, once
       the Acquirer receives a preferred return of $2,500,0004, as set forth in greater detail in the Profit
       Participation Agreement.” (emphasis supplied)
       and
       “In addition to the preferred return, the Acquirer is entitled to recover certain transaction and advanced
       operating expenses, prior to the Debtor receiving any distributions.” (emphasis supplied)



                                                 - 14 –
       Case 8-21-70611-reg             Doc 46       Filed 05/03/21        Entered 05/03/21 14:18:43




This, in and of itself, raises significant concerns. Liberman’s schedules state that he owes
Rosenberg & Estis, PC $250,000 for legal fees and that he guaranteed another debt, of
$2,163,744.68, to the firm. In contrast, Exhibits 8 and 9 to this Objection show more than $2
million in loans from Mr. Gary Rosenberg, as an individual, to Liberman, and Rosenberg’s (not
his law firm’s) December 2019 mortgage on Apartment 805 for, not coincidentally,
$2,163,744.68

    38. By reason of the transactions that have already occurred, the Acquirer appears to be an
insider. Through a subsidiary, the Acquirer is the sole general partner of Mountbatten Equities,
LP in which Liberman was a general partner and currently holds a 43% limited partnership
interest which is being acquired through the proposed settlement. See paragraph 26 of the
Settlement Motion.23 The Acquirer, 421 HL Fitness LLC, is the 49% owner of Hudson Leroy,
LLC in which Liberman, through The Liberman Group, is a 50% owner. Hudson Leroy is
another asset to be acquired by the Acquirer through the proposed settlement. See paragraph 27
of the Settlement Motion.24

    39. Settlements with insiders require closer scrutiny. In re Drexel Burnham Lambert Grp.,



23 Paragraph 26 of the Settlement Motion, in part, states:
         On or about March 10, 2021, the Debtor resigned as a general partner of Mountbatten Equities L.P.,
         retaining all of his economic interests. As of April 6, 2021, Chamberlin transferred his entire general
         partnership interest and all but 1% percent of his limited partnership interest in Mountbatten Equities L.P.
         to 421 HL Fitness LLC (a wholly owned subsidiary of Acquirer). As of April 6, 2021, the Debtor still holds
         a 43% limited partnership interest, and Chamberlin and the remainder of the limited partners hold a
         combined 15% limited partnership interest in Mountbatten Equities, L.P. The Acquirer, through 421 HL
         Fitness LLC, is now the sole general partner, holding 42% partnership interest in Mountbatten Equities L.P.
         The transfer from Chamberlin to Acquirer (through its subsidiary) was pursuant to Chamberlin’s agreement
         with Acquirer, which is substantially similar to the Assignment.
24 Paragraph 27 of the Settlement Motion states:
         27. Mountbatten Equities L.P. is the lessor on a ground lease to Hudson Leroy LLC, which in turn
         subleased certain space to Equinox Hudson Street Inc. (“Equinox”), an unrelated luxury gym. Prior to April
         6, 2021, Hudson Leroy LLC was owned by Chamberlin (50%) and The Liberman Group (50%), a non-
         revocable trust under which the Debtor was the settlor. Hudson Leroy LLC assigned its interest in the
         sublease to 421 Commercial Fitness LLC, an affiliated entity. As of April 6, 2021, Chamberlin transferred
         forty-nine (49%) of his membership interest in Hudson Leroy LLC to 421 HL Fitness LLC, the subsidiary
         of Acquirer. The transfer from Chamberlin to Acquirer (through its subsidiary) was pursuant to
         Chamberlin’s assignment agreement with Acquirer.



                                                   - 15 –
       Case 8-21-70611-reg            Doc 46     Filed 05/03/21       Entered 05/03/21 14:18:43




Inc., 134 B.R. 493, 498 (Bankr. S.D.N.Y. 1991) (“closer scrutiny of insider agreements should
be added to the cook book list of factors that Courts use to determine whether a settlement is fair
and reasonable.) In re Present Co., 141 B.R. 18, 23 (Bankr.W.D.N.Y.1992) (disapproving
settlement where there was “no investigation by a disinterested trustee or examiner”); In re
Med. Software Sol., 286 B.R. 431, 445 (Bankr. D. Utah 2002) (requiring higher level of scrutiny
when proposed sale of Debtor's assets is to purported insider).

    40. Another factor bearing on the wisdom of the compromise at hand is the extent to which
the settlement is truly the product of arms-length bargaining, and not of fraud or collusion.
Matter of Foster Mortgage Corp., 68 F.3d 914, 918 (5th Cir. 1995). In this case, there is
currently no trustee and the creditors’ committee has only recently been appointed.

    41. In addition, this court should consider Liberman’s history of hiding assets to deny
payment to Nype. Judge Gonzales, after trial, stated:
                7.     Nype has proven, by a preponderance of evidence his claim for alter ego,
        establishing that Mitchell, Liberman, and each of the Related Entities25, is the alter ego of
        LVLP and each other.
        ***
                   19.     The Court concludes that the evidence demonstrates that:
                           a.      Mitchell and Liberman engaged in conscious, concerted, and
                   ongoing efforts to conceal, hide, convey, keep secret and/or distribute millions of
                   dollars in assets away from Nype.

See Amended Findings of Fact and Conclusions of Law attached as Exhibit “3”.

    42. In addition, based on discovery, Nype would assert that the described transfers were
fraudulent transfers.


25 Judge Gonzales’ order, on page 4, states:
               For purposes of the term “Related Entity” the following are included: Las Vegas Land Partners,
        LLC, Meyer Property Ltd.,Zoe property, LLC, Leah Property, LLC, Wink One, LLC, Live Work, LLC,
        Live Work Manager, LLC, Aquarius Owner, LLC, LVLP Holding, LLC, LiveWorks TIC Successor
        LLCFC/LiveWork Vegas LLC and Casino Coolidge LLC.
See Exhibit “3”.




                                                - 16 –
      Case 8-21-70611-reg        Doc 46     Filed 05/03/21      Entered 05/03/21 14:18:43




   D. Lack of Evidence Required for a Sale Hearing.

   43. The Settlement Motion, in effect, is a motion to sell a major portion of Liberman’s assets
in exchange for possible future payments under the proposed Profit Participation Agreement.
This Court has adopted rules for Sale Hearings which require evidence to be presented or, at
least, proffered. See Administrative Order No. 557 which provides:
               (c) Sale Hearing – The evidence presented or proffered at any sale hearing
       should be sufficient to enable the Court to make the following findings: (1) a
       sound business reason exists for the transaction; (2) the property has been
       adequately marketed, and the purchase price constitutes the highest or otherwise
       best offer and provides fair and reasonable consideration; (3) the proposed
       transaction is in the best interests of the Debtor’s estate, its creditors, and where
       relevant, its interest holders; (4) the purchaser has acted in good faith, within the
       meaning of section 363(m) of the Bankruptcy Code; (5) adequate and reasonable
       notice has been provided; (6) the “free and clear” requirements of section 363(f)
       of the Bankruptcy Code, if applicable, have been met; (7) if applicable, the sale is
       consistent with the Debtor’s privacy policy concerning personally identifiable
       information, or, after appointment of a consumer ombudsman in accordance with
       section 332 of the Bankruptcy Code and notice and a hearing, no showing was
       made that such sale would violate applicable nonbankruptcy law; (8) the
       requirements of section 365 of the Bankruptcy Code have been met in respect of
       the proposed assumption and assignment or rejection of any executory contracts
       and unexpired leases; (9) where necessary, the Debtor’s board of directors or
       other governing body has authorized the proposed transaction; and (10) the
       Debtor and the purchaser have entered into the transaction without collusion, in
       good faith, and from arm’s-length bargaining positions, and neither party has
       engaged in any conduct that would cause or permit the agreement to be avoided
       under section 363(n) of the Bankruptcy Code.
   44. No admissible evidence has been presented or proffered in the Settlement Motion, which
prevents this Court from making any of the required findings.
   E. Lack of Notice.

   45. Rule 2002 provides in relevant part;
       (a) Twenty-one-day notices to parties in interest
       Except as provided in subdivisions (h), (i), (l), (p), and (q) of this rule, the clerk, or some
       other person as the court may direct, shall give the debtor, the trustee, all creditors and
       indenture trustees at least 21 days' notice by mail of:
           (1) the meeting of creditors under § 341 or § 1104(b) of the Code, which notice,
           unless the court orders otherwise, shall include the debtor's employer identification
           number, social security number, and any other federal taxpayer identification number;



                                           - 17 –
       Case 8-21-70611-reg            Doc 46      Filed 05/03/21        Entered 05/03/21 14:18:43




             (2) a proposed use, sale, or lease of property of the estate other than in the ordinary
             course of business, unless the court for cause shown shortens the time or directs
             another method of giving notice;
             (3) the hearing on approval of a compromise or settlement of a controversy other than
             approval of an agreement pursuant to Rule 4001(d), unless the court for cause shown
             directs that notice not be sent;


    46. Liberman’s 5 adult children, the likely beneficiaries of the Liberman Group Trust or the
trusts which are alleged to be owners of 75% of TLG Hudson LLC, entities mentioned in the
Settlement Motion, are all listed as using Liberman’s Apartment 805 as their address. On
December 5, 2019, Liberman testified that this apartment was his home.26 Since Liberman’s 5
children are adults, it seems unlikely that all of them use this one condominium as their mailing
addresses. In a deposition on July 29, 2020, Liberman testified that 4 of his children live in
Brooklyn.27 In addition, it appears that multiple limited partners of Liberman’s entities are not
listed in the mailing matrix. Compare Verification of Creditor Matrix, ECF No. 6, with Schedule
5 of Settlement Motion, ECF No. 22-3. Accordingly, it does not appear that Liberman has
provided proper legal notice of these proceedings to, at a minimum, all of his adult children.

    47. Similarly, Shelley D. Krohn, the bankruptcy trustee of LVLP and the co-plaintiff with
Nype on the judgment issued by Judge Gonzales, has not been included in the creditor’s matrix
and has not been given notice of this bankruptcy case or the pending motions. See Verification
of Creditor’s Matrix, ECF No. 6.
    F. Improper Behavior Requiring Further Investigation.

    48. As discussed above, Liberman has engaged in a pattern of dishonest behavior to avoid
payment of the debt he owes to Nype which will be the basis for requiring further investigation
before the proposed settlement can be considered. In addition, a trustee or an examiner should
be appointed to provide an unbiased, fact-based review of Liberman’s financial affairs including



26 See pages 71-73 of Liberman’s December 5, 2019 Deposition transcript attached as Exhibit “12”. He now claims
that he resides in East Hampton, NY.
27 See pages 33-34 of Liberman’s July 29, 2020 Deposition transcript attached as Exhibit “13”.



                                                 - 18 –
      Case 8-21-70611-reg         Doc 46       Filed 05/03/21    Entered 05/03/21 14:18:43




his interests in assets and the right to recover fraudulent transfers.
                                          CONCLUSION

   Just over a year ago, Liberman was found to be a participant in the fabrication, backdating,
destruction and concealment of evidence, of the denuding of entities he jointly controlled of
assets via the distribution of more than $15 million to himself and his partner, through an
interconnected web of entities, of engaging in conscious, concerted and ongoing efforts to
conceal, hide, convey, keep secret and/or divert millions of dollars in assets away from creditors
and of the distribution of assets to himself and his partner with the actual intent to hinder, delay
or defraud creditors, after which he was found to have attempted to conceal the assets and
distributions through discovery misconduct.

     In this court Liberman has presented no evidence to support the proposed settlement, and
Nype believes that Liberman is continuing his pattern to divert assets from the reach of creditors
by entering into the agreement with the Acquirer in the context of the Settlement Motion before
creditors and other parties in interest have an opportunity to assert their rights and remedies in
this bankruptcy proceeding.

   Based on this record, the Settlement Motion should not be approved.

   WHEREFORE, Nype respectfully requests that this Court deny the Settlement Motion in its
entirety and grant such other and further relief as this Court deems just and proper.
Dated: Las Vegas, Nevada
       May 3, 2021
                                        /s/ Lenard E. Schwartzer
                                        Lenard E. Schwartzer, Esq.
                                        Schwartzer & McPherson Law Firm
                                        2850 South Jones Blvd., Suite 1
                                        Las Vegas, NV 89146
                                        (Motion for Pro Hac Vice admission pending)

                                        and




                                              - 19 –
     Case 8-21-70611-reg     Doc 46    Filed 05/03/21   Entered 05/03/21 14:18:43




Dated: Uniondale, New York
       May 3, 2021              /s/ Stuart I. Gordon
                                Stuart I. Gordon, Esq.
                                Matthew V. Spero, Esq.
                                RIVKIN RADLER LLP
                                926 RXR Plaza
                                Uniondale, New York 11556-0926
                                Telephone: (516) 357-3000
                                Facsimile: (516) 357-3333
                                Stuart.gordon@rivkin.com
                                Matthew.spero@rivkin.com




                                      - 20 –
                                                                         5253095.v2
